Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-14 are presented for examination.

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:   FOR A MOTOR CONTROL DEVICE.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of copending Application No. 16485784 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims in the instant invention are anticipated by Claims of copending Application No. 16485784 under In re Goodman and constitutes an obvious variation.tt
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant Invention
Copending Application 16485784
1. A simulation device, simulating a control system having a control object comprising a motor and a motor control device controlling the motor, wherein the simulation device comprises: 


a simulation system, comprising a predetermined feedback system having, as a forward element, at least a 


a holding unit, holding impulse response information for calculation which is information on an impulse response relating to the predetermined device-side configuration; 
a first response calculation unit, calculating a time response of the predetermined device-side configuration to a predetermined input value by convolution processing using the impulse response information for calculation and the predetermined input value; and 



a second response calculation unit, calculating a response of the simulation system to a command value input to the simulation system by using the time response of the predetermined device-side configuration calculated by the first response calculation unit. 















13. A simulation method, simulating a control system having a control object comprising a motor and a motor control device controlling the motor, wherein the simulation method comprises: 



calculating a time response of a predetermined device-side configuration comprising the control object to a predetermined input value, by convolution processing using impulse response information for calculation which is information on an impulse response relating to the predetermined device-side configuration and the predetermined input value; and 




calculating a response of the simulation system to a command value input to the simulation system, by using the time response of the predetermined device-side configuration calculated in the calculation step by the convolution processing, based on a simulation system comprising a predetermined feedback system having, as a forward element, at least a predetermined control block structure corresponding to the predetermined device-side 
















14. A simulation program stored on a non-transitory recording medium, causing a simulation device simulating a control system having a control object comprising a motor and a motor control device controlling the motor to execute: 



a step of calculating a time response of a predetermined device-side configuration comprising the control object to a predetermined input value, by convolution processing using impulse response information for calculation which is information on an impulse response relating to the predetermined device-side configuration and the predetermined input value; and




a step of calculating a response of the simulation system to a command value input to the simulation system, by using the time response of the predetermined device-side configuration calculated in the calculation step by the convolution processing, based on a simulation system comprising a predetermined feedback system having, as a forward element, at least a predetermined control block structure corresponding to the predetermined device-side configuration.

a simulation system, comprising a predetermined feedback system having, as forward elements, a model control unit obtained by modeling one or more controllers comprised in the motor control device and a predetermined control block structure corresponding to a predetermined device-side configuration comprising the control object; 

a holding unit, holding impulse response information for calculation which is information on an impulse response relating to the predetermined device-side configuration; a first response calculation unit, calculating a time response of the predetermined device-side configuration to a predetermined input value by convolution processing using the impulse response information for calculation and the predetermined input value; 

a second response calculation unit, calculating a response of the simulation system to a command value input to the simulation system by using the time response of the predetermined device-side configuration calculated by the first response calculation unit; 

a performance index calculation unit, changing a model control parameter set in the model control unit and performing the calculations in the first response calculation unit and the second response calculation unit, thereby calculating a correlation between a predetermined performance index representing a control characteristic of the control object by the motor control device and the model control parameter based on a response result of the simulation system; and 
a parameter determination unit, determining the device control parameter based on the correlation calculated by the performance index calculation unit. 

6. A control parameter determination method in which, by simulating a control system having a control object comprising a motor and a motor control device controlling the motor, a device control parameter set in the motor control device is determined, the control parameter determination method comprising:

 a first response calculation step of calculating a time response of a predetermined device-side configuration comprising the control object to a predetermined input value, by convolution processing using impulse response information for calculation which is information on an impulse response relating to the predetermined device-side configuration and the predetermined input value; 

a second response calculation step of, based on a simulation system comprising a predetermined feedback system having, as forward elements, a model control unit obtained by modeling one or more controllers comprised in the motor control device and a predetermined control block structure corresponding to the predetermined device-side configuration, 

calculating a response of the simulation system to a command value input to the simulation system, by using the time response of the predetermined device-side configuration calculated in the first response calculation step; 

a performance index calculation step of, by changing the model control parameter set in the model control unit and performing the calculations in the first response calculation step and the second response calculation step, calculating a correlation between a predetermined performance index representing a control characteristic of the control object by the motor control device and the model control parameter based on a response result of the simulation system; and 

a parameter determination step of determining the device control parameter based on the correlation calculated in the performance index calculation step. 7. A control parameter determination program stored on a non-transitory recording medium, causing a processing device which simulates a control system having a control object comprising a motor and a motor control device controlling the motor and thereby determines a device control parameter set in the motor control device, to execute: 

a first response calculation step of calculating a time response of a predetermined device-side configuration comprising the control object to a predetermined input value, by convolution processing using impulse response information for calculation which is information on an impulse response relating to the predetermined device-side configuration and the predetermined input value; 

a second response calculation step of, based on a simulation system comprising a predetermined feedback system having, as forward elements, a model control unit obtained by modeling one or more controllers comprised in the motor control device and a predetermined control block structure corresponding to the predetermined device-side configuration, 

calculating a response of the simulation system to a command value input to the simulation system, by using the time response of the predetermined device-side configuration calculated in the first response calculation step; 

a performance index calculation step of, by changing the model control parameter set in the model control unit and performing the calculations in the first response calculation step and the second response calculation step, 
calculating a correlation between a predetermined performance index representing a control characteristic of the control object by the motor control device and the model control parameter based on a response result of the simulation system; and 



Allowable Subject Matter
6.	Claims 1-14 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
While Nagaoka et al. (US 20040183494 A1) teaches a simulation device/method of simulating a control system having a control object comprising a motor and a motor control device controlling the motor, wherein the simulation device including a simulation system, comprising a predetermined feedback system having, as a forward element, at least a predetermined control block structure corresponding to a predetermined device-side configuration comprising the control object, a holding unit, holding impulse response information for calculation which is information on an impulse response relating to the predetermined device-side configuration, a first response calculation unit, calculating a time response of the predetermined device-side configuration to a predetermined input value by convolution processing using the impulse response information for calculation and the predetermined input value, 
none of the prior art of record discloses a simulation device/method of simulating a motor control system, including:
 (Claim 1) “a second response calculation unit, calculating a response of the simulation system to a command value input to the simulation system by using the time response of the predetermined device-side configuration calculated by the first response calculation unit”,

 (Claim 14) “a step of calculating a response of the simulation system to a command value input to the simulation system, by using the time response of the predetermined device-side configuration calculated in the calculation step by the convolution processing,…”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nagaoka et al. (US 20150323924 A1) discloses a servo control device that calculates a command by determining a speed of motor by simulating a response of motor.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127